Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Simmie Armstrong, Jr., M.D.

(NPI: 1033102181),

Petitioner,

v.

Centers for Medicare & Medicaid Services.
Docket No. C-15-1622
Decision No. CR4254

Date: September 25, 2015

DECISION

The Centers for Medicare & Medicaid Services (CMS), through one of its contractors,
Novitas Solutions (Novitas), revoked the Medicare enrollment and billing privileges of
Simmie Armstrong, Jr., M.D. (Dr. Armstrong) pursuant to 42 C.F.R. § 424,535(a)(8)!
effective November 6, 2014. On reconsideration, CMS determined Dr. Armstrong did
not dispute that he submitted Medicare claims for payment for services he did not render
to specific individuals on the dates of service, and he did not dispute that individuals
identified in the claims were, in fact, deceased at the alleged time of service. Dr.
Armstrong then requested a hearing. CMS now moves for summary judgment, which
Dr. Armstrong opposes.

' CMS substantially amended 42 C.F.R. § 424.535(a)(8) effective February 3, 2015. See
79 Fed. Reg. 72,500 (Dec. 5, 2014). However, in this case I will apply the 2014 version
of 42 C.F.R. § 424.535(a)(8) because the text reflected in that regulation was in effect
throughout all of the events in this case (i.e., the dates of Petitioner’s claimed services
through CMS’s revocation of Petitioner’s billing privileges).
For the reasons set forth below, I find that there is no genuine dispute of material fact and
that CMS is entitled to judgment affirming the revocation of Petitioner’s Medicare billing
privileges. Accordingly, I grant summary judgment in favor of CMS.

I. Case Background and Procedural History

Dr. Armstrong is a physician in Arkansas. He participated in the Medicare program as a
supplier of services.” In a March 6, 2014 letter, a CMS administrative contractor,
AdvanceMed, informed Dr. Armstrong that he may have violated 42 C.F.R.

§ 424.535(a)(8) based on filing claims for services provided to deceased beneficiaries.
CMS Exhibit (Ex.) 13; CMS Ex. 149 8. Dr. Armstrong sent AdvanceMed a claim log
regarding the billing for the deceased beneficiaries, but did not provide an explanation.
CMS Ex. 13; CMS Ex. 149 8. By letter dated October 7, 2014, Novitas notified Dr.
Armstrong that it was revoking his Medicare enrollment and billing privileges pursuant to
42 CFR. § 424.535(a)(8) because “data analysis” showed 2,063 instances where Dr.
Armstrong submitted Medicare claims for home health services using Healthcare
Common Procedure Coding System (HCPCS) Code G0181 when the identified
beneficiary was not in a covered home health period.? Novitas also determined that

Dr. Armstrong billed Medicare 215 times for services provided to 62 beneficiaries who
were deceased at the time of service. Novitas’ initial determination stated that it was
revoking Dr. Armstrong’s billing privileges, effective November 6, 2014, which was 30
days after the date of the letter. Novitas also imposed against Dr. Armstrong a three-year
bar on reenrollment in the Medicare program. CMS Ex. 11.

On October 20, 2014, Dr. Armstrong submitted to Novitas a corrective action plan (CAP)
and request for reconsideration. In his submission, Dr. Armstrong listed Novitas’
conclusions from its initial determination along with his “subsequent reasons for
agreement/disagreement of findings.” CMS Ex. 9 at 1. Dr. Armstrong provided
information about his electronic medical records and billing system, and explained the
errors related to the home health services claims. Under the subheading “Many billing
errors were created from Billing on Deceased Individuals,” Dr. Armstrong wrote that
“Ta]fter review of such many errors were created from individuals with duplicate/similar
names.” CMS Ex. 9 at 4. On December 19, 2014, counsel retained by Dr. Armstrong
filed a supplemental reconsideration request and CAP. CMS Ex. 5. The supplemental
reconsideration request acknowledged that there were two separate allegations that led to
the revocation (i.e., billing for beneficiaries not in a covered home health period and
billing for services provided to deceased beneficiaries); however, the supplemental

> A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.

> HCPCS Code GO0181 is a billing code used for the physician supervision of a patient
receiving Medicare-covered services provided by a participating home health agency.
reconsideration request only disputed the impropriety of the claims for home health
services. See CMS Ex. 5 at 1, 3-4.

On February 24, 2015, CMS’s Center for Program Integrity issued a reconsidered
determination. CMS noted that a request for reconsideration must state the issues and
facts the supplier disagrees with, and the reasons for that disagreement. CMS Ex. | at 2.
CMS then found that “the submitted reconsideration does not appear to dispute CMS’
findings; on the contrary, it appears that [Dr. Armstrong] has accepted CMS’ findings.”
CMS Ex. | at 2. CMS continued:

Further, the fact of billing for deceased beneficiaries is not
much discussed in the reconsideration, when it is really the
billing for deceased beneficiaries that drives this
reconsideration determination. After all, the aberrant home
health billing, though unquestionably problematic, is not
objectively impossible, and therefore, standing alone, might
not have been considered “abuse of billing privileges” within
the narrow context of the regulation. In contrast, billing for
deceased beneficiaries fits perfectly within one of the
expressed instances described as “abuse of billing privileges”
by the regulation. As the key fits the lock, [Dr. Armstrong]
has fallen neatly and perfectly within the ambit of 42 C.F.R.
§ 424.535(a)(8); he has provided the textbook case for the
very billing practices that 42 C.F.R. § 424.535(a)(8) seeks to
account for.

CMS Ex. | at 2. CMS “commended” Dr. Armstrong on creating a compliance program
as part of his CAP, but took no further action regarding the CAP. Accordingly, CMS
upheld the revocation. CMS Ex. | at 2.

By letter dated March 12, 2015, Petitioner requested a hearing before an administrative
law judge (ALJ) to challenge the reconsidered determination. On March 23, 2015, 1
issued an Acknowledgment and Pre-hearing Order (Pre-hearing Order), which
established general procedures for record development in this case and permitted the
parties to file for summary judgment, if appropriate. See Pre-hearing Order § 4. CMS
timely filed a motion for summary judgment with a supporting brief (CMS Br.) along
with 17 proposed exhibits (CMS Exs. 1-17). Petitioner filed an opposition to CMS’s
motion for summary judgment as well as a supporting brief (P. Br.) and 18 proposed
exhibits (P. Exs. 1-18).

In the absence of any objections, I admit CMS Exs. 1-17 and P. Exs. 1-18 into the record
for consideration.
II. Issues
This case presents two issues:
1. Whether CMS is entitled to summary judgment; and

2. Whether CMS was authorized to revoke Petitioner’s Medicare billing
privileges pursuant to 42 C.F.R. § 424.535(a)(8).

III. Jurisdiction

Ihave jurisdiction to decide the issue in this case. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2);
see also 42 U.S.C. § 1395cc(j)(8).

IV. Findings of Fact, Conclusions of Law, and Analysis

The Social Security Act (Act) authorizes the Secretary of Health and Human Services
(Secretary) to establish by regulation procedures for enrolling providers and suppliers in
the Medicare program. 42 U.S.C. § 1395cc(j)(1)(A). The Secretary has promulgated
enrollment regulations in 42 C.F.R. Part 424, Subpart P. See 42 C.F.R. § 424.500 et seq.
The regulations provide CMS with the authority to revoke the billing privileges of an
enrolled provider or supplier if CMS determines that certain circumstances exist. Id.

§ 424.535(a). Relevant to this case, CMS may revoke a provider’s or supplier’s billing
privileges if:

The provider or supplier submits a claim or claims for
services that could not have been furnished to a specific
individual on the date of service. These instances include but
are not limited to situations where the beneficiary is deceased,
the directing physician or beneficiary is not in the State or
country when services were furnished, or when the equipment
necessary for testing is not present where the testing is said to
have occurred.

Id. § 424.535(a)(8). When CMS revokes a provider’s or supplier’s billing privileges, any
provider agreement in effect at the time of revocation is terminated. Id. § 424.535(b). In
addition, after revocation CMS must impose a bar on re-enrollment for a minimum of one
year, but no more than three years. Id. § 424.535(c).

A provider or supplier may request reconsideration of the initial determination to revoke
his or her billing privileges. 42 C.F.R. §§ 498.5(1)(1), 498.22(a). If dissatisfied with the
reconsidered determination, the supplier may request a hearing before an ALJ. Id.

§ 498.5(1)(2). When appropriate, ALJs may decide a case arising under 42 C.F .R. pt. 498
by summary judgment. See Civil Remedies Division Procedures § 19(a); Livingston
Care Ctr. v. U.S. Dep’t of Health & Human Servs., 388 F.3d 168, 172 (6th Cir. 2004)
(citing Crestview Parke Care Ctr. v. Thomson, 373 F.3d 743 (6th Cir. 2004)). Summary
judgment is appropriate and an in-person hearing is not required if the record shows that
there is no genuine dispute of any material fact and the moving party is entitled to
judgment as a matter of law. Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3
(2010) (citations omitted). To determine whether there are genuine issues of material fact
for an in-person hearing, the ALJ must view the evidence in the light most favorable to
the non-moving party, drawing all reasonable inferences in that party’s favor. Id.
(citation omitted).

1. Summary judgment is appropriate.

There is no genuine dispute of any material fact in this case. CMS presented evidence
showing that Petitioner submitted claims for services that could not have been provided
to a specific individual on the date of service. CMS Ex. 12 at 2-4; CMS Ex. 14 at J§ 7-8;
see also CMS Ex. 13. Petitioner compounded this by producing evidence that shows he
did not, in fact, provide the services to individual beneficiaries named in certain claims
that he submitted. See, e.g., P. Ex. | (providing medical treatment records of Dr.
Armstrong for an individual with the initials MBN and birthdate of August 9, 1957, but
submitting a Medicare claim for an individual with the initials MFB and birthdate of
October 29, 1920). Petitioner argues that he provided the service that he claimed, just not
to individual identified in the claim. However, the plain language of the regulation does
not carve out an exception to revocation for improperly identified beneficiaries. Instead,
it authorizes CMS to revoke billing privileges if a supplier submits claims for services
that could not have been rendered “to a specific individual on the date of service.” See
42 C.F.R. § 424.535(a)(8) (emphasis added). Any evidence or factual inferences that
may be drawn showing that Dr. Armstrong performed the services listed on the claims he
submitted to an individual not identified on the claim do not impact the result here.
Ultimately, Petitioner has not submitted evidence that detracts from CMS’s evidence or
raises any genuine dispute of material fact. Thus, this case turns on a matter of law.
Summary judgment is appropriate.

For purposes of summary judgment, I draw all inferences in favor of Dr. Armstrong.
Even though not material to the outcome, I accept as true, solely for purposes of
summary judgment, that Dr. Armstrong performed all of the services listed in the claims
he submitted to Medicare for payment. I also accept that Dr. Armstrong did not intend to
defraud Medicare and that the improper claims were the result of clerical errors.
2. Dr. Armstrong submitted Medicare payment claims for services that
could not have been and were not furnished to a specific individual on
the date of service listed in the claim.

CMS has presented the results of an investigation that show Dr. Armstrong submitted
Medicare claims for services that could not have been provided to the beneficiaries
identified in the claims because the beneficiaries were deceased on the dates of the
claimed services. CMS Ex. 12 at 2-4; CMS Ex. 14 at §§ 7-8; see also CMS Ex. 13. In
response, Dr. Armstrong does not directly dispute that he or his billing agent submitted
the claims in question. However, Dr. Armstrong argues that the billing errors were the
result of a feature of the billing system used by his office, and that the services described
in the claims at issue were in fact rendered to living Medicare beneficiaries with names
similar to those of the beneficiaries identified in the claims. P. Br. at 9-12.

The evidence before me shows that Dr. Armstrong submitted at least 77 claims for
services that were performed after the beneficiary identified on the claim had died. CMS
Ex. 12 at 2-4. The investigation report provides only five deceased beneficiaries as
examples of Dr. Armstrong’s improper billing, which is why the claim number in the
evidence before me is substantially less than what was originally identified in the initial
determination. See CMS Ex. 11. For all five of the beneficiaries identified in the
investigation report, Petitioner submitted claims for services rendered between one month
and up to a year after the specific beneficiary’s death. CMS Ex. 12 at 2-4.

Ultimately, Petitioner’s evidence does not create a genuine dispute about whether he or
his billing agent submitted the claims at issue to Medicare, or about whether those claims
identified deceased beneficiaries as receiving treatment. Regardless of whether Petitioner
provided the claimed services to living individuals — which I accept as true for purposes
of summary judgment — the claims he submitted to Medicare identified individuals who
did not actually receive the services listed. See, e.g., P. Ex. 1 at 10-11. Therefore,
Petitioner has not come forward with evidence to refute CMS’s evidence that shows he
submitted claims for services that could not have been provided to a specific individual
on the date of service.

Dr. Armstrong broadly disputes CMS’s evidence that the beneficiaries identified in the
Medicare claims were deceased at the time of service, although he offers no evidence
demonstrating the contrary to be true regarding the specific beneficiaries identified in the
investigation report. See P. Br. at 9n.2, 13. As a preliminary matter, however, Dr.
Armstrong’s general questioning of whether certain beneficiaries are in fact deceased
does little to advance his cause. The regulatory language offers a deceased beneficiary
merely as an example of when a service could not be provided to that specific individual.
See 42 C.F.R. § 424.535(a)(8). The operative language requires that Dr. Armstrong
could not have provided services to a specific individual at the time of service. Id.
Petitioner conceded that to be true and even introduced evidence showing that he did not
provide services to a specific individual identified in the claim he submitted to Medicare.
P. Br. at 9-12; P. Exs. 1-12. In essence, Petitioner has removed all doubt as to whether he
could have performed the services to a specific individual because his evidence confirms
that he did not do so. Moreover, CMS presented evidence of the deaths of certain
beneficiaries through a chart prepared during an investigation into Dr. Armstrong’s
billing practices. See CMS Ex. 12. The chart is part of an investigative record, and bears
sufficient indicia of reliability. It is certainly true that such evidence could be defeated by
Petitioner’s own evidence that the beneficiaries identified in the chart were not actually
deceased at the time of service. However, Dr. Armstrong has not presented any such
evidence. Indeed, Dr. Armstrong did not dispute during the reconsideration level of
review that the beneficiaries were deceased, and, even at this level of review, he simply
mentions this issue in a footnote, which is hardly sufficient to raise a genuine dispute of
fact.

The undisputed evidence presented here is sufficient to establish a prima facie case that
the beneficiaries identified in the claims at issue were deceased at the time of the service.
At the very least, Petitioner concedes (and even produces evidence) that he did not
provide services to the specific individual identified in the claims he submitted to
Medicare for payment. Petitioner has offered no evidence to raise a genuine dispute that
the beneficiaries identified in the investigation report were alive at the time of service and
that he provided treatment to them. A mere denial or unsupported disagreement with
certain evidence, which is all Petitioner offers in response to CMS’s evidence, is not
sufficient to prevent summary judgment. Senior Rehab., DAB No. 2300, at 3.

3. CMS was authorized to revoke Dr. Armstrong’s Medicare billing
privileges pursuant to 42 C.F.R. § 424.535(a)(8).

Once CMS determined that Dr. Armstrong submitted a claim or claims that could not
have been furnished to a specific individual on the dates of service, it was then authorized
to revoke Dr. Armstrong’s Medicare billing privileges. 42 C.F.R. § 424.535(a)(8). Here,
there are at least 77 instances where Dr. Armstrong submitted a claim for a service that
could not have been, and, in fact, were not furnished to a specific individual on the date
of service. CMS Ex. 12 at 2-4.

Dr. Armstrong’s argues that he provided the services claimed to living beneficiaries with
names similar to those beneficiaries identified in the claims at issue, but that fact does not

* Dr. Armstrong’s failure to raise this issue at the reconsideration level probably
precludes Dr. Armstrong from asserting it as a new issue before me. See 42 C.F.R.

§ 498 .56(a)(2); 72 Fed. Reg. 9479, 9486 (Mar. 2, 2007) (Accordingly, we propose to
revise § 498.56 and § 498.86 to prohibit providers and suppliers from submitting new
provider enrollment issues or evidence at the ALJ and DAB levels of review.).
undermine CMS’s authority to revoke Petitioner’s billing privileges. I have previously
addressed and rejected this argument in a similar case:

Petitioner’s argument overlooks that the regulation
authorizing revocation requires that the improper claim be for
services that Petitioner could not have provided to “‘a specific
individual,” not just “an individual.” 42 CFR.
§ 424.535(a)(8) (emphasis added). Contrary to Petitioner’s
argument, the regulation requires specificity with reference to
whom the services were allegedly provided, not a generic
identification of any individual. The specific individual
identified in a claim must be the specific individual who
received the services claimed, otherwise the claim is for
services that could not have been provided to “a specific
individual,” and revocation is permissible. Id.

Louis J. Gaefke, D.P.M., DAB CR2785, at 9 (2013), aff'd, DAB No. 2554, at 8 n.7
(2013). The revocation authority in section 424.535(a)(8) hinges on the appropriate
identification of a beneficiary in Medicare claims:

While section 424.535(a)(8) provides that “abuse of billing
privileges” involves submitting a claim or claims “that could
not have been furnished to a specific individual on the date of
service,” the purpose of the phrase “to a specific individual”
is to cover situations where a practitioner was available and
had the necessary equipment to furnish a service, but could
not have furnished the service to the identified beneficiary
given that beneficiary’s status or location.

Realhab, Inc., DAB No. 2542, at 16 (2013) (emphasis added). Thus, consistent with my
prior decision in Gaefke and the conclusion in Realhab, I reject Petitioner’s argument that
providing services to a living beneficiary not identified in the Medicare claims at issue
absolves him from the revocation of his Medicare billing privileges for submitting
Medicare claims that identified beneficiaries who could not have received those services
at the time.

Dr. Armstrong also argues that he never intended to defraud the Medicare program
through his improper billing, and that the billing errors were cases of mistaken
identification. P. Br. at 16-17. However, the operative language of the revocation
provision applicable in this case does not require that CMS demonstrate Dr. Armstrong
intended to defraud the Medicare program before it may revoke Petitioner’s billing
privileges. See 42 C.F.R. § 424.535(a)(8). It merely requires the existence of improper
claims. Id.; see also Louis J. Gaefke, D.P.M., DAB No. 2554, at 7 (“The plain language
of the regulation contains no requirement that CMS establish that the supplier acted with
fraudulent or dishonest intent.”). Therefore, Petitioner’s claims that he did not act
fraudulently by submitting his improper claims is not sufficient to negate CMS’s
authority to revoke Petitioner’s billing privileges pursuant to 42 C.F.R. § 424.535(a)(8).

4. The alleged improper claims related to Dr. Armstrong’s claims for
home health services under HCPCS Code G0181 are no longer at
issue in this matter.

Both parties present arguments regarding Dr. Armstrong’s use of HCPCS Code G0181
without a contemporaneous home health period, and whether those claims provide CMS
with the authority to revoke his billing privileges. However, my review is limited to the
reconsidered determination. See 42 C.F.R. § 498.5(1)(2). Here, CMS determined in its
reconsidered determination that Dr. Armstrong’s submission of claims for services that
could not have been provided because the named beneficiaries were deceased at the time
of service provided a basis for revocation under 42 C.F.R. § 424.535(a)(8). See CMS
Ex. | at 2 (“[I]t is really the billing for deceased beneficiaries that drives this
reconsideration determination.”). Indeed, CMS expressly found that Dr. Armstrong’s
billing under HCPCS Code G0181 was not a basis for revocation, writing that “the
aberrant home health billing, though unquestionably problematic, is not objectively
impossible, and therefore, standing alone, might not have been considered ‘abuse of
billing privileges’ within the narrow context of the regulation.” CMS Ex. | at 2.

Accordingly, CMS determined in the reconsidered determination that the basis for
revoking Dr. Armstrong’s Medicare billing privileges was limited to the instances where
he billed for services that could not have been provided to the specific individual named
in the claim because that individual was deceased. Dr. Armstrong’s use of HCPCS Code
G0181 is no longer at issue in this case and no longer supports CMS’s authority to revoke
Dr. Armstrong’s billing privileges.

5. CMS rejected Dr. Armstrong’s CAP, and that determination is not
reviewable by an ALJ.

Dr. Armstrong argues CMS did not consider his CAP and other remedial efforts to
correct his billing errors. He also cites to the results of an Arkansas Medicaid audit as
support that his corrective measures were indicative of his lack of fraudulent intent in
submitting the improper claims. P. Br. at 15.

CMS did not approve Dr. Armstrong’s CAP, and tacitly rejected it in the reconsidered
determination. CMS Ex. | at 2. I conclude that CMS’s determination not to grant or
approve the CAP means that CMS rejected it, even though it did not expressly say so.

It is well-settled that the Act and the Secretary’s implementing regulations do not provide
for administrative review of the agency’s rejection of a CAP. See 42 C.FR.
10

§ 405.809(b)(2) (“The refusal of CMS or its contractor to reinstate a provider or
supplier’s billing privileges based on a corrective action plan is not an initial
determination [subject to review].”); DMS Imaging, Inc., DAB No. 2313, at 5 (2010).
Finally, as explained above, whether or not Dr. Armstrong’s corrective measures support
his argument that he did not intend to defraud the Medicare program is not relevant to
this case. CMS need not find an intent to defraud before it has the authority to revoke
billing privileges under 42 C.F.R. § 424.535(a)(8).

V. Conclusion

For the reasons explained above, I grant summary judgment in favor of CMS. There
is no genuine dispute of the material facts and CMS is entitled to judgment affirming the
revocation of Dr. Armstrong’s billing privileges effective November 6, 2014.

/s/
Scott Anderson
Administrative Law Judge
